                                           Case 3:18-md-02843-VC Document 716 Filed 07/29/21 Page 1 of 8




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                              NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       IN RE: FACEBOOK, INC. CONSUMER                  Case No.18-md-02843-VC (JSC)
                                   8       PRIVACY USER PROFILE LITIGATION
                                                                                           ORDER RE: MODIFICATION OF
                                   9                                                       PROTECTIVE ORDER
                                  10                                                       Re: Dkt. No. 643
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Facebook asks to maintain the confidentiality of certain documents by modifying the
                                  14   operative protective order (“Protective Order”) to cover documents made publicly available in
                                  15   violation of the Protective Order or another court’s protective order. (Dkt. No. 643.) 1 The Court
                                  16   GRANTS Facebook’s request to modify the Protective Order.
                                  17                                            BACKGROUND
                                  18          A. Background
                                  19          In 2016, Facebook produced one million pages of confidential documents (“Facebook
                                  20   documents”), including the 46 documents at issue here, pursuant to a protective order entered in
                                  21   Six4Three, LLC v. Facebook, Inc., No. CIV533328 (San Mateo Cnty. Supr. Ct.). (Decl. of Sonal
                                  22   N. Mehta, Dkt. No 643-3 at ¶ 4.) These documents were later disclosed in violation of the
                                  23   protective order. (Sup. Ct.’s Mar. 15, 2019 Order, Dkt. No. 643-6 at 4.)
                                  24          In particular, following Facebook’s production, Six4Three’s counsel emailed various
                                  25   government agencies with the subject line “Extensive Evidence regarding Facebook’s treatment of
                                  26   friend data and user privacy.” (Id. at 3-4) In these emails, Six4Three’s counsel wrote that they
                                  27

                                  28
                                       1
                                        Record citations are to material in the Electronic Case File (“ECF”); pinpoint citations are to the
                                       ECF-generated page numbers at the top of the documents.
                                          Case 3:18-md-02843-VC Document 716 Filed 07/29/21 Page 2 of 8




                                   1   had “obtained extensive discovery of communications between Zuckerberg and numerous
                                   2   executives . . . that [they] believe[] is highly relevant to the Cambridge Analytica investigation,”
                                   3   provided summaries of this discovery, and invited the recipients to find an “appropriate
                                   4   mechanism” for disclosure:
                                   5                  This summary does not do the wealth of evidence we have obtained
                                                      justice, which is why I’m hoping we can speak with your office to
                                   6                  determine if there is an appropriate mechanism for your team to
                                                      evaluate the evidence yourselves.
                                   7
                                       (Id. at 4-5.) The summaries counsel provided “went beyond the four corners of the Fifth Amended
                                   8
                                       Complaint[] and included counsel’s own impressions and analysis of Facebook’s confidential
                                   9
                                       information included in the summary.” (Id. at 5.)
                                  10
                                              Theodore Kramer, Six4Three’s Founder and Managing Director, sent a similar email to
                                  11
                                       Damian Collins, a United Kingdom Member of Parliament and the Chair of the Digital, Culture,
                                  12
Northern District of California




                                       Media & Sport Committee (“DCMS”), who was investigating Facebook’s management of third-
 United States District Court




                                  13
                                       party access to user data. (Id. at 8.) Mr. Kramer’s email contained the subject line “Extensive
                                  14
                                       evidence relevant to Facebook’s data and privacy abuses.” (Id.) Mr. Kramer later invited Mr.
                                  15
                                       Collins to start a similar “appropriate mechanism” for disclosure. (Id. at 9.) This disclosure
                                  16
                                       occurred on November 21, 2018 when Mr. Kramer shared the Facebook documents with Mr.
                                  17
                                       Collins via USB drive while Mr. Kramer was in London for “business.” (Decl. of Theodore
                                  18
                                       Kramer, Dkt. No. 643-8 at ¶¶ 11, 16-18.) This disclosure was in direct violation of the Superior
                                  19
                                       Court’s protective order and a separate order issued on November 20, 2018 expressly forbidding
                                  20
                                       Mr. Kramer “from providing any documents designated confidential or highly confidential by
                                  21
                                       [Facebook] to DCMS or any other persons.” (Id. at ¶ 12.)
                                  22
                                              After the disclosure, Mr. Kramer and Six4Three’s counsel communicated with media
                                  23
                                       outlets about the disclosure. Specifically, a Washington Post reporter wrote in an email to Mr.
                                  24
                                       Kramer with Six4Three’s counsel in copy:
                                  25
                                                      I'm getting a bit worried since I have not heard from you in several
                                  26                  days. We are extremely eager to do the story now that there is an
                                                      opportunity for the documents to be released. I understand that
                                  27                  Collins said that Will happen in a week, but I'm sure they could leak
                                                      before —and of course we want to be first. The challenge is that until
                                  28                  now we have only talked off the record, so it Will be hard to use
                                                                                         2
                                          Case 3:18-md-02843-VC Document 716 Filed 07/29/21 Page 3 of 8



                                                      material from our conversations if I don't hear from you. In addition,
                                   1                  the trove is big as we know, and I know you had promised to offer
                                                      some guidance on how to go through it. [¶] I would really appreciate
                                   2                  if you could let me know what is happening either way — even if it
                                                      is to say that you can't speak. You can reach me 0n my cell or on
                                   3                  Signal at [redacted].
                                   4   (Dkt. No. 643-6 at 7.)
                                   5          Immediately following Mr. Kramer’s disclosure, the Superior Court ordered Mr. Kramer
                                   6   and Six4Three’s counsel to preserve their electronics and files and ordered their transfer to a
                                   7   forensic examiner. (Sup. Ct.’s Nov. 30, 2018 Order, Dkt. No. 643-10 at 4-6.) The Superior Court
                                   8   called Mr. Kramer’s conduct “unconscionable” and commented “[i]t’s one thing to serve other
                                   9   needs that are outside the scope of this lawsuit, but you don’t serve those needs or satisfy the
                                  10   curiosities of inquiring parties when there’s a court order preventing you to do so.” (Sup. Ct’s
                                  11   Nov. 30, 2018 Tr., Dkt. No. 643-5 at 3.)
                                  12          After Mr. Kramer shared the Facebook documents with Mr. Collins, the Guardian
Northern District of California
 United States District Court




                                  13   published an article about the DCMS’s seizure of these documents. (Decl. of Matthew S.
                                  14   Melamed, Dkt. No. 660-1 at ¶ 4.) The following month, the DCMS published a “[s]ummary of
                                  15   key issues from the Six4Three files” and, in February 2019, it published a report linking some of
                                  16   the seized documents. (Id. at ¶¶ 5-6.) One year after the initial disclosure, NBC news published a
                                  17   report that released almost 7,000 pages of the disclosed Facebook documents, including the 46
                                  18   documents at issue here. (Id. at ¶¶ 7-8.)
                                  19          In granting discovery to investigate this disclosure, the Superior Court found Facebook
                                  20   made a prima facie showing that the crime-fraud exception applied. (Dkt. No. 643-6 at 3; Evid.
                                  21   Code, § 956.) In doing so, the Superior Court found “[t]he evidence reflects that Six4Three,
                                  22   through its principal Mr. Kramer, utilized the services of counsel to aid in committing a crime or
                                  23   fraud,” and also found the conduct of Six4Three’s counsel to “fall outside of the ambit of Rules of
                                  24   Professional Conduct.” (Dkt. No. 643-6 at 8.) The Superior Court noted “[s]till left unexplained
                                  25   is how Six4Three’s counsel caused Facebook’s confidential information and highly confidential
                                  26   received pursuant to the Stipulated Protective Order to be uploaded and available for viewing and
                                  27   download on its client, Six4Three’s Dropbox account.” (Id. at 10.) In accordance with the
                                  28   Superior Court order, Facebook is currently conducting discovery into these events. (See Dkt. No.
                                                                                         3
                                          Case 3:18-md-02843-VC Document 716 Filed 07/29/21 Page 4 of 8




                                   1   643-5.) At this time, Facebook is not seeking contempt against Six4Three, Mr. Kramer, or his
                                   2   counsel, although Facebook has reserved the right to seek all other available sanctions and
                                   3   remedies. See Six4Three, LLC v. Facebook, Inc., No. CIV533328, Am. Notice (San Mateo Cnty.
                                   4   Supr. Ct., June 1, 2021).
                                   5           B. Procedural History
                                   6           In August 2018, the Court issued the operative stipulated Protective Order in the present
                                   7   case. (Dkt. No. 122.) Over a year later, Plaintiffs obtained public versions of the at-issue 46
                                   8   documents from the NBC News website. (Dkt. No. 660-1 at ¶ 7.) In April 2020, Facebook
                                   9   separately produced these 46 documents and designated them as “Confidential” and “Highly
                                  10   Confidential – Attorneys’ Eyes Only.” (Dkt. No. 660-1 at ¶ 11.) These 46 documents account for
                                  11   261 pages out of the published 7,000. (Dkt. No. 643 at 8.)
                                  12           Pursuant to the Protective Order, Plaintiffs sent Facebook a letter challenging the
Northern District of California
 United States District Court




                                  13   confidentiality of 45 of the 46 confidential documents on the basis that those documents are
                                  14   “publicly available.” (Decl. of Martie Kutscher, Dkt. No. 643-1 at 2; Pls.’ Aug. 21 Letter, Dkt.
                                  15   No. 643-2 at 2.) One month later, Plaintiffs filed one of the publicly available documents as
                                  16   Exhibit C to an opposition and cross-motion concerning discovery. (Dkt. No. 526, Ex. C; Dkt.
                                  17   No. 660 at 7.) Plaintiffs had not challenged the confidentiality designation of this document.
                                  18   (Dkt. No. 643 at 8.) Facebook moved to remove Exhibit C from the public docket and to seal
                                  19   Exhibit C along with other information in Plaintiffs’ brief. (Dkt. No. 660 at 7.) The Court granted
                                  20   Facebook’s request and ordered the parties to meet and confer regarding Facebook’s
                                  21   confidentiality claim. (See Dkt. No. 534.) The parties met and conferred but did not reach
                                  22   agreement. (Dkt. No. 643 at 9; Dkt. No. 660 at 7.) The parties later filed a stipulation and
                                  23   proposed order regarding confidentiality briefing (see Dkt. No. 617), which the Court granted (see
                                  24   Dkt. No. 621). The matter is fully briefed, and Plaintiffs have filed an administrative motion for
                                  25   leave to file a sur-reply, which has also been fully briefed. (See Dkt. Nos. 643; 660; 681; 683;
                                  26   684.)
                                  27           The Court denies Plaintiff’s motion to file a sur-reply. Under Civil Local Rule 7-3(d),
                                  28   once a reply has been filed, “no additional memorandum, papers or letters may be filed without
                                                                                         4
                                          Case 3:18-md-02843-VC Document 716 Filed 07/29/21 Page 5 of 8




                                   1   prior Court approval.” However, pursuant to Rule 7-11, a party may file a motion for
                                   2   administrative relief seeking leave to file a sur-reply. Here, Plaintiffs seek to file a sur-reply to
                                   3   correct four “untrue statements” in Facebook’s reply. (Dkt. No. 683 at 2.) However, because the
                                   4   corrections and facts Plaintiffs seek to include have already been addressed in or disclosed by the
                                   5   briefings, Plaintiffs proposed corrections are not the proper subject of a sur-reply. Accordingly,
                                   6   Plaintiffs’ motion is denied.
                                   7                                           LEGAL STANDARD
                                   8          As a general rule, “the public is permitted access to litigation documents and information
                                   9   produced during discovery.” In re Roman Catholic Archbishop of Portland in Oregon, 661 F.3d
                                  10   417, 424 (9th Cir. 2011) (internal citations and quotation marks omitted). However, pursuant to
                                  11   Federal of Civil Procedure 26(c), “[t]he court may, for good cause, issue an order . . . requiring
                                  12   that a trade secret or other confidential research, development, or commercial information not be
Northern District of California
 United States District Court




                                  13   revealed or be revealed only in a specified way.” Fed. R. Civ. P. 26(c)(1)(G). The district court
                                  14   has “broad discretion ... to decide when a protective order is appropriate and what degree of
                                  15   protection is required.” Seattle Times Co. v. Rhinehart, 467 U.S. 20, 36 (1984).
                                  16          Although courts generally make a finding of good cause prior to issuing a protective order,
                                  17   a court need not do so if the parties stipulate to entry of a protective order. Phillips ex rel. Estates
                                  18   of Byrd v. General Motors Corp., 307 F.3d 1206, 1211 (9th Cir. 2002). If the parties stipulate to a
                                  19   protective order without making a good cause showing, then the burden of proof as to the
                                  20   confidentiality of the documents at issue remains with the party seeking protection. See id. at
                                  21   1211 n.1. Where a party challenges the confidential designation of certain documents with
                                  22   particularity, then “the party opposing disclosure has the burden of establishing that there is good
                                  23   cause to continue the protection of the discovery material.” In re Roman Catholic Archbishop of
                                  24   Portland in Oregon, 661 F.3d at 424. The court has inherent authority to grant a motion to modify
                                  25   a protective order where good cause is demonstrated. See Phillips, 307 F.3d at 1213.
                                  26                                               DISCUSSION
                                  27          As a threshold matter, the Court finds the 46 documents are not covered by the Protective
                                  28   Order. The Protective Order provides:
                                                                                          5
                                          Case 3:18-md-02843-VC Document 716 Filed 07/29/21 Page 6 of 8




                                   1                  [T]he protections conferred by this Stipulation and Order do not
                                                      cover…any information that is in the public domain at the time of
                                   2                  disclosure to a Receiving Party or becomes part of the public domain
                                                      after its disclosure to a Receiving Party as a result of publication not
                                   3                  involving a violation of this Order, including becoming part of the
                                                      public record through trial or otherwise.
                                   4
                                       (Dkt. No. 122 at ¶ 3(a).) As it is undisputed that the 46 documents were part of the public domain
                                   5
                                       at the time of designation and were not disclosed in violation of “this Order,” under the Protective
                                   6
                                       Order’s plain terms, the documents are not covered. Accordingly, the Court will next consider
                                   7
                                       whether Facebook has demonstrated good cause to modify the Protective Order.
                                   8
                                              The Court has inherent authority to grant a motion to modify a protective order where good
                                   9
                                       cause is demonstrated. See Phillips, 307 F.3d at 1213. “For good cause to exist, the party seeking
                                  10
                                       protection bears the burden of showing specific prejudice or harm will result if no protective order
                                  11
                                       is granted.” Id. at 1210-11. As the facts found by the Superior Court and outlined above show,
                                  12
Northern District of California




                                       Six4Three’s conduct in connection with the public disclosure of the confidential documents was
 United States District Court




                                  13
                                       egregious. To hold that such conduct means that the documents cannot be treated as confidential
                                  14
                                       in this action (assuming Facebook otherwise meets its burden to establish confidentiality) would
                                  15
                                       condone that conduct, encourage similar behavior by future litigants, and disincentivize
                                  16
                                       defendants from producing confidential documents in litigation. As the Superior Court observed,
                                  17
                                       Six4Three’s conduct “compromises the entire integrity of stipulated protected orders and by
                                  18
                                       extension to American jurisprudence.” (Sup. Ct’s Mar. 15, 2019 Tr., Dkt. No. 643-15 at 3.) If
                                  19
                                       parties cannot have confidence in protective orders “then we’ve all lost.” (Id. at 4.)
                                  20
                                              While we cannot put the genie back in the bottle, this Court can limit the damage caused
                                  21
                                       by Six4Three’s violation of the state court protective order under its broad discretion to control
                                  22
                                       discovery in this case. Accordingly, the Court grants Facebook’s request to modify paragraph 3(a)
                                  23
                                       of the Protective Order as follows (additional language in italics):
                                  24
                                                      However, the protections conferred by this Stipulation and Order do
                                  25                  not cover the following information: (a) any information that is in the
                                                      public domain at the time of disclosure to a Receiving Party or
                                  26                  becomes part of the public domain after its disclosure to a Receiving
                                                      Party as a result of publication not involving a violation of this Order
                                  27                  or another court’s protective order, including becoming part of the
                                                      public record through trial or otherwise.
                                  28
                                                                                         6
                                          Case 3:18-md-02843-VC Document 716 Filed 07/29/21 Page 7 of 8




                                   1   The modification of the Protective Order does not mean that disclosure of confidential documents

                                   2   in violation of another court’s protective order can never lead to the loss of the confidentiality

                                   3   designation; it merely means that the documents do not automatically lose their ability to be

                                   4   designated confidential because a party violated a protective order in another case.

                                   5           The Court declines to find that Facebook waived the confidentiality of the documents by

                                   6   failing to respond to Plaintiffs’ challenge. The record reflects at least a dispute on those grounds,

                                   7   and it would be a waste of the parties’ and the Court’s resources to make the inquiry required to

                                   8   resolve that dispute—a dispute that does not involve the merits of the confidentiality designation

                                   9   nor the merits of the case.

                                  10           Plaintiffs’ argument that Facebook’s request is moot is also unpersuasive. Mootness refers
                                  11   to a federal court’s jurisdiction under Article III to hear cases or controversies. U.S. CONST. art. 3,
                                  12   §2. A case is moot if “no effective relief remains available.” Doe No. 1 v. Reed, 697 F.3d 1235,
Northern District of California
 United States District Court




                                  13   1238 (9th Cir. 2012). There is no Article III jurisdiction issue here. While the Court cannot
                                  14   provide complete confidentiality of these documents in the broader universe, it can control how
                                  15   the documents are treated in this case and it can decide, as it does, to not exacerbate the problem
                                  16   created by the egregious conduct in the state court litigation. To that end, as explained in open
                                  17   court, Plaintiffs may not circumvent Facebook’s confidentiality designation by filing or using
                                  18   documents pulled from the NBC website. While Plaintiffs of course may access and review
                                  19   whatever information is publicly available, this Court controls the evidence and discovery in this
                                  20   case.
                                  21           In their opposition brief, Plaintiffs contend that the documents do not qualify as
                                  22   confidential regardless of their public disclosure. Plaintiffs may be correct. However, the
                                  23   Protective Order requires the party challenging a confidentiality designation to initiate the
                                  24   challenge “by providing written notice of each designation it is challenging and describing the
                                  25   basis for each challenge.” (Dkt. No. 122 at ¶ 6.2.) When they challenged the confidentiality
                                  26   designation, the only grounds they raised were the public disclosure of the documents. (Dkt. No.
                                  27   643-2.) Accordingly, that is the only basis the Court considers now.
                                  28           Finally, if and when the documents-at-issue are filed in court, Facebook will have the
                                                                                          7
                                          Case 3:18-md-02843-VC Document 716 Filed 07/29/21 Page 8 of 8




                                   1   burden of proving that they are in fact confidential and should remain under seal. See N.D. Cal.
                                   2   Civ. L.R. 79-5. All this Order addresses is whether they are not confidential because of the
                                   3   violation of the state court protective order.
                                   4                                              CONCLUSION
                                   5          For the reasons discussed above, the Court finds that Facebook has shown good cause to
                                   6   modify the Protective Order as set forth in this Order.
                                   7          This Order disposes of Docket Nos. 643 and 683.
                                   8          IT IS SO ORDERED.

                                   9   Dated: July 29, 2021

                                  10

                                  11
                                                                                                   JACQUELINE SCOTT CORLEY
                                  12                                                               United States Magistrate Judge
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         8
